Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed. Claims 1 and 10 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Eich (US 2011/0095525), Chen(US 8876169) and Lee (US 5911445). Suffice it to say, none of the cited prior art discloses a cam lock fitting or a method for assembling a cam lock fitting comprising: providing male and female conduits for being connected to each other, the male conduit having an end thereon and an external peripheral groove adjacent the end, b) providing a first cam member disposed on the female conduit and a second cam member disposed on the female conduit, the cam members having a lever portion and a cam portion each cam portion is adapted to rotate through an opening in a wall of the female conduit and into the groove so as to removably join the male conduit to the female conduit, each cam member has a first closed position when the male and female conduits are connected to each other and a second open position when the male and female conduits are disconnected from each other; c) the cam portion has a larger cam lobe portion and a smaller cam lobe portion, the male and female conduits are connected to each other or disconnected from each other only when the smaller cam lobe portion is aligned with a first and second opposing notch disposed on an outer peripheral surface of the male conduit between the groove and the end of the male conduit and parallel to a centerline of the male conduit, d) the smaller cam lobe portion is aligned with the opposing notches by rotation of the female conduit about the centerline, as claimed in independent claims 1 and 10, and as such does not anticipate the instant invention as disclosed in independent claims 1 and 10.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726